After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
This court affirmed the judgment of the trial court, without an opinion, but with a written dissent by two judges. Fluor Con*1161tractors Int’l v. Hill, 772 So.2d 1156 (Ala. Civ.App.1999). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Fluor Contractors Int’l, 772 So.2d 1157 (AIa.2000). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed and the cause remanded for the entry of a judgment consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.